United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2243
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas.
Kenneth L. Knuckles,                      *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: December 13, 2007
                                   Filed: March 21, 2008
                                   ___________

Before RILEY, COLLOTON, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Kenneth Lynn Knuckles pled guilty to one count of possession of child
pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court1
sentenced him to 37 months of imprisonment and three years of supervised release.
As a special condition, the district court, over objection, ordered that he spend the first
four months of supervised release in a residential reentry center. Knuckles appeals,
asserting a lack of jurisdiction and an abuse of discretion. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       This court reviews “the district court’s imposition of special conditions of
supervised release for an abuse of discretion.” United States v. Smart, 472 F.3d 556,
558 (8th Cir. 2006). A sentencing court may impose a condition of supervised release
if, among other things, the condition “involves no greater deprivation of liberty than
is reasonably necessary for the purposes set forth in section 3553(a)(2)(B), (a)(2)(C),
and (a)(2)(D).” 18 U.S.C. § 3583(d)(2). These purposes are deterrence, protection
of the public, and provision of necessary training or correctional treatment. See 18
U.S.C. § 3553(a)(2); United States v. Camp, 410 F.3d 1042, 1045 (8th Cir. 2005).

       Knuckles argues that the district court abused its discretion because the
condition deprives him of liberty to a greater degree than necessary, since a Bureau
of Prisons policy favors placement in residential reentry centers toward the end of
prison terms. The district court rejected this argument, stating, “I realize that
ordinarily they do that anyway, but they don’t always . . . . I just think in his case I
want to make certain it is done, and I don’t want it to be overlooked.” The court cited
the need for Knuckles to live in a stable and disciplined environment, where he could
obtain employment and counseling before fully reintegrating into society. The court
specifically noted his youth (19 years old at sentencing) and prior conviction for
sexually molesting a child. The court clearly wanted Knuckles to receive the
treatment necessary to rehabilitate and avoid committing future crimes, the purposes
in 18 U.S.C. § 3553(a)(2). The district court did not abuse its discretion.

       Knuckles also contends that the district court lacked jurisdiction under 18
U.S.C. § 3583(d) to impose residence at a reentry center as a condition of supervised
release. To the contrary, “§ 3583(d) continues to include community-corrections
confinement as a discretionary condition of supervised release.” United States v.
Griner, 358 F.3d 979, 982 (8th Cir. 2004). See also United States v. Porter, 417 F.3d
914, 919 (8th Cir. 2005) (“Community confinement is a potential condition
contemplated by the statute . . . .”). Therefore, this argument is foreclosed by
precedent.

       The judgment of the district court is affirmed.
                     ______________________________

                                          -2-